

114 HR 5597 IH: Solar Villages Initiative Act
U.S. House of Representatives
2016-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5597IN THE HOUSE OF REPRESENTATIVESJune 28, 2016Mr. Israel introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize microenterprise assistance for renewable energy projects in developing countries.
	
 1.Short titleThis Act may be cited as the Solar Villages Initiative Act. 2.Microenterprise assistance for renewable energy projects in developing countries (a)In generalThe President, acting through the Administrator of the United States Agency for International Development and in consultation with the Secretary of State and the Secretary of Energy, is authorized to provide assistance for renewable energy projects described in subsection (b) in developing countries to increase the availability of credit, savings, and other services to microfinance and microenterprise clients lacking full access to capital, training, technical assistance, and business development services.
 (b)Types of projectsThe renewable energy projects described in this subsection include projects to assist small and micro businesses that loan or sell solar lanterns or lamps and other solar energy technologies.
 (c)PriorityIn providing assistance under subsection (a), the President shall give priority to empowering female-owned businesses in developing countries.
 (d)Relation to existing authoritiesAssistance provided under subsection (a) shall be made available under the authorities of section 252 of the Foreign Assistance Act of 1961 (22 U.S.C. 2211a).
 (e)Authorization of appropriationsThere is authorized to be appropriated to the President to carry out this section $5,000,000 for fiscal year 2017, $5,000,000 for fiscal year 2018, $7,500,000 for fiscal year 2019, $7,500,000 for fiscal year 2020, $10,000,000 for fiscal year 2021, and $15,000,000 for fiscal year 2022.
			